DETAILED ACTION
 	The following is a notice of allowance in response to Applicant's amendment filed on November 19, 2020 and interview on November 25, 2020. Applicant's November 19, 2020 amendment amended independent claim 7. Currently Claims 7-13 are pending and allowed below.

 				Notice of Pre-AIA  or AlA Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Response to Amendment
 	The 35 U.S.C. 103 rejection of claims 7-13 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

 				Response to Arguments
 Applicant's arguments filed November 19, 2020, with respect to35 U.S.C. 103 have been fully considered and are not persuasive. Applicant asserted that the references, alone or in combination, fail to teach or suggest, inter alia the claimed invention. Applicant further supported his assertion by arguing that the Haas reference “does not get into a lot of user interface details. Applicant further argues (Page 5 in remarks) that Haas teaches no user interface that displays both the "identifiers" that identify one or more workers and the one or more tasks. In response, the examiner 
 	Applicant further argues (Page 11 in remarks) that Haas fails to describe this concept of displaying both the identifiers identifying workers and the associated tasks. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the identifiers identifying the associated tasks. It is noted that the identifiers only identify the workers not the associated tasks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has amended the independent claims to recite …predefined time… and applicant argued that Saddler is silent whether those workers have completed some action or task by said predefined time. The examiner respectfully disagrees. Dobbins (U.S. Patent No. 10/607,771) discloses a method for identifying one or more tasks that are scheduled to be completed within a predefined time frame (Column 11, lines 20-29). It would have been obvious to a person of ordinary skill in the art of task scheduling to have modified the disclosures of Saddler to include a predefined time frame as taught by Dobbins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable. 

 				Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 	 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (U.S. Application 20170091697 Al, hereafter Haas) in view of Saddler et al (U.S. Application No. 20170116561 A1, hereafter Saddler) in further view of Dobbins (U.S. Patent No. 10/607,171).
 	Regarding claim 7, Haas teaches:
 	associate one or more workers with one or more tasks that are scheduled to be completed [Paragraph 0005];
 	display, in response to the associating, a first view of a user interface, the first view indicates the one or more tasks that the one or more workers are scheduled to perform and one or more identifiers that identify the one or more workers [Paragraph 0006];


 	display, within the first view, at least one status indicator indicating whether the one or more workers have completed the one or more tasks [i.e., reviewing the status of the task; Paragraph 0080].
 	Haas teaches all of the limitations above but fails to teach via one or more sensors based at least on the inferring from the one or more sensors. Saddler teaches the concept of one or more sensors for managing worker schedules for completing a task comprising one or more sensors [Paragraphs 0028-0029]. It would have been obvious to a person of ordinary skill in the art of task performance to modify the disclosures of Haas to include the teachings of Haas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
The combination of Haas and Saddler fails to explicitly teach identifying one or more tasks that are scheduled to be completed within a predefined time frame (Column 11, lines 20-29. However, teaches the concept of associating tasks that are scheduled  to be completed in predefine times identifying one or more tasks that are scheduled to be completed within a predefined time frame (Column 11, lines 20-29). It would have been obvious to a person of ordinary skill in the art of task scheduling before the effective filing  date of the claimed invention to have modified the disclosures of Haas and Saddler to include a predefined time frame as taught by Dobbins, since the claimed invention is merely a combination of old elements, and in the combination each element . 
5.    Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (U.S. Application 20170091697 Al, hereafter Haas) in view of Saddler et al (U.S. Application No. 2017/0116561 Al, hereafter Saddler) in view of Dobbins (U.S. Patent No. 10/607,171)  in further view of Reid et al (US Patent No. 10/449,003, hereafter Reid).
 	Regarding claim 8, Haas in view of Saddler and Dobbins fails to teach wherein the apparatus is further caused to display a second view, the second view describes whether a worker of the one or more workers has met biomechanics criteria while performing a task of the one or more tasks. However Reid teaches the concept of obtaining biomechanics criteria from a user (Column 12, lines 30-43). It would have been obvious to a person of ordinary skill in the art of task performance to modify the disclosures of Haas, Saddler, and Dobbins to include the teachings of Reid, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.

6.    Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (U.S. Application 20170091697 Al, hereafter Haas) in view of Saddler et al (U.S. Application No. 2017/0116561 Al, hereafter Saddler) and Dobbins (U.S. Patent .
Regarding claims 12 and 13, Haas, Saddler, and Dobbins fail to teach wherein the apparatus is further caused to display, in response to a user selection of a feature within the first view, a second view, the second view describes a clock-time that a worker of the one or more workers has begun a work shift and has taken a break, and wherein the displaying of the second view occurs in response to reading a code corresponding to the worker's identity and receiving the user selection, within a second user interface, indicating whether the worker has checked-in, checked-out, and has taken a break. Lord in the same field of endeavor teaches the concept of an allocation of workers to multiple processing stages during a shift based on estimated work for processing by the respective processing stages during the shift and the time the worker worked [Paragraphs 0031, 0048 and 0051]. It would have been obvious to a person of ordinary skill in the art of task performance to modify the disclosures of Haas, Saddler, and Dobbins  to include the teachings of Lord, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.

 			Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Regarding claims 9-11, prior art of record fails to teach or suggest wherein the biomechanics criteria includes at least one criterion from a group of criteria consisting of: whether the worker correctly lifts or lowers one or more parcels, whether the worker has fallen or slipped, and whether the worker has been hit by an object or has run into an object; wherein the apparatus is further caused to display, in response to a user selection of a feature within the first view, a second view, the second view describes whether a worker of the one or more workers has correctly secured a conveyer; and wherein the second view includes information that specifies a first total quantity of conveyors, a second total quantity of conveyors not in operation, and an indication of a type of tool needed and a quantity of tools needed to fix the conveyors not in operation.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

						Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623